Title: To Benjamin Franklin from Edward Nathaniel Bancroft, 9 December 1784
From: Bancroft, Edward Nathaniel
To: Franklin, Benjamin


				
					Honoured Sir,
					Chiswick Decr. 9th. 1784
				
				I am very sorry to hear that you are affected with the Stone, but I hope you are better. I suppose there is but a little time since you have seen my father, pray give him my duty the next time you will see him. I hope my friend Mr. Bache is well: I would be

very much obliged to you if you would give him my Compnts. the first time you will see him, & tell him that I should be very happy to hear from him. I would also be very much obliged to you if you would give my respectful compliments To Mr. and Mrs. Jay, (if they are in France,) and all other friends. Docr. Rose Gives his Compnts. to you.
				I remain, Honoured sir, Your most dutiful and affectionate
				
					
						Edwd. Bancroft
					
				
			 
				Addressed: Au, / Docr. Franklin / Rue de la seigneurerie / A Passy près / Paris, / En France
				Notation: Bancroft Dec. 9. 1784.—
			